Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,432,556. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of the ‘556 patent are substantially similar to claims 1-7 of the present application.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,066,805 to Turner in view of U.S. Patent No. 9,332,768 to Goodyear and further in view of U.S. Patent No. 4,175,302 to Scheier et al.
Referring to claim 1, Turner discloses a poultry defeathering apparatus comprising, a compression plate – at 40,80, comprising, a front side, a back side, a central aperture operationally associated with a hub drive shaft – see at 82, of a feather plucking machine – see figures 1-2, a finger plate – at 20, operationally associated with the hub drive shaft and the compression plate – see assembly of components in figures 1-2, the finger plate comprising, a front side, a back side, a central aperture – see at 20 in figure 2, a plurality of finger apertures surrounding the central aperture – see at 22 in figure 2, a plurality of fingers – at 10-16, comprising an oversized base – at 12, and a body extending from the base – see at 14 in figures 1-2, wherein each finger is adapted to be secured to the finger plate by insertion through the back side of the finger plate – at 20 – see figures 1-2, with the body extending through a finger aperture and through to the front side of the finger plate and the oversized base being retained on the back side of the finger plate – see at 12,14 in relation to 20 in figures 1-2, and wherein the oversized base of each finger is compressed between the compression plate and the finger plate and held substantially stationary during use – see at 12 in relation to 20 and 40,80 in figures 1-2. Turner does not disclose the hub drive shaft has a threaded mounting hole, wherein the compression plate is secured to the hub drive shaft by inserting the hub drive shaft through the central aperture, an annular abutment ring secured to the front side of the finger plate and operationally associated with the central aperture and a mounting bolt secured on the front side of the finger plate within the threaded hole of the hub drive shaft. Goodyear does disclose the hub drive shaft has a threaded mounting hole – see at 52 receiving threaded bolt 56 as seen in figures 7-8, wherein the compression plate is secured to the hub drive shaft by inserting the hub drive shaft – at 52, through the central aperture – see at 52 in relation to plate 48 in figure 8, an annular abutment ring – at 58,60, secured to the front side of the finger plate – see at 10 in figure 7, and operationally associated with the central aperture – see figures 7-8, a mounting bolt – at 56, secured on the front side of the finger plate – at 10, within the threaded hole of the hub drive shaft – at 52 – see figures 7-8. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Turner and add the threaded drive shaft and bolt of Goodyear, so as to yield the predictable result of removably securing the plates to the drive shaft as desired. Turner as modified by Goodyear does not disclose wherein the hub drive shaft is secured to the finger plate by passing through the central aperture and engaging the annular abutment ring. Scheier et al. does disclose the hub drive shaft – at 24,30,32, is secured to the finger plate – at 80, by passing through the central aperture – see at 32, and engaging the annular abutment ring – see ring not labeled but shown between items 80 and 84 and see at 76 in figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Turner as modified by Goodyear and add the drive shaft secured to the finger plate as disclosed by Scheier et al., so as to yield the predictable result of removably securing the finger plate to the drive shaft as desire.
Referring to claim 2, Turner as modified by Goodyear and Scheier et al. further discloses the compression plate is secured to the hub drive shaft with the assistance of a fastener – see not shown but attached at 88 in figures 1-2 of Turner.
Referring to claim 3, Turner as modified by Goodyear and Scheier et al. further discloses the fingers are tapered beginning at the base and decreasing in size as the body extends away from the base – see at 14,16 in figures 2 and 4 of Turner.
Referring to claim 4, Turner as modified by Goodyear and Scheier et al. further discloses the base of each finger has a shape selected from the group including: flat, convex, concave, or a combination thereof – see at 12 in figures 1-2 of Turner.
Referring to claim 5, Turner as modified by Goodyear and Scheier et al. further discloses the fingers are made of a natural rubber, a synthetic rubber, or a combination thereof – see column 4 lines 49-63 of Turner.
Referring to claim 6, Turner as modified by Goodyear and Scheier et al. further discloses the fingers are made from a material selected from the group consisting of styrene-butadiene rubber, isoprene rubber, butadiene rubber, ethylene-propylene rubber, butyl rubber, chloroprene rubber, nitrile rubber, and combinations thereof – see column 4 lines 49-63 of Turner.
Referring to claim 7, Turner as modified by Goodyear and Scheier et al. does not disclose the compression plate and the finger plate are made of metal. However, it would have been obvious to one of ordinary skill in the art to take the device of Turner as modified by Goodyear and Scheier et al. and make the plates out of any suitable material including the claimed metal material, so as to yield the predictable result of making the device more durable for repeated use.


Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to poultry feather plucking devices in general:
	U.S. Pat. No. 3,218,668 to Engkjer et al. – shows poultry plucking device
	U.S. Pat. No. 6,918,825 to Conaway – shows poultry plucking device
	U.S. Pat. No. 7,070,494 to Rapp et al. – shows poultry plucking device

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643